

113 S1448 RS: Spokane Tribe of Indians of the Spokane Reservation Equitable Compensation Act
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 448113th CONGRESS2d SessionS. 1448[Report No. 113–202]IN THE SENATE OF THE UNITED STATESAugust 1, 2013Ms. Cantwell (for herself, Mrs. Murray, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJune 26, 2014Reported by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for equitable compensation to the Spokane
		  Tribe of Indians of the Spokane Reservation for the use of tribal land for the
		  production of hydropower by the Grand Coulee Dam, and for other purposes.
		  1.Short titleThis Act may be cited as the
			 Spokane Tribe of Indians of the
			 Spokane Reservation Equitable Compensation Act.2.FindingsCongress finds that—(1)from 1927 to
			 1931, at the direction of Congress, the Corps of Engineers investigated
			 the
			 Columbia River and its tributaries to determine sites at which power could
			 be
			 produced at low cost;(2)under section
			 10(e) of the Federal Power Act (16 U.S.C. 803(e)), when licenses are
			 issued
			 involving tribal land within an Indian reservation, a reasonable annual
			 charge
			 shall be fixed for the use of the land, subject to the approval of the
			 Indian
			 tribe having jurisdiction over the land;(3)in August
			 1933, the Columbia Basin Commission, an agency of the State of Washington,
			 received a preliminary permit from the Federal Power Commission for water
			 power
			 development at the Grand Coulee site;(4)had the
			 Columbia Basin Commission or a private entity developed the site, the
			 Spokane
			 Tribe would have been entitled to a reasonable annual charge for the use
			 of the
			 land of the Spokane Tribe;(5)in the
			 mid-1930s, the Federal Government, which is not subject to licensing under
			 the
			 Federal Power Act (16 U.S.C. 792 et seq.)—(A)federalized
			 the Grand Coulee Dam project; and(B)began
			 construction of the Grand Coulee Dam;(6)when the
			 Grand Coulee Dam project was federalized, the Federal Government
			 recognized
			 that—(A)development
			 of the project affected the interests of the Spokane Tribe and the
			 Confederated
			 Tribes of the Colville Reservation; and(B)it would be
			 appropriate for the Spokane and Colville Tribes to receive a share of
			 revenue
			 from the disposition of power produced at Grand Coulee Dam;(7)in the Act of
			 June 29, 1940 (16 U.S.C. 835d et seq.), Congress—(A)granted to
			 the United States—(i)in aid of the
			 construction, operation, and maintenance of the Columbia Basin Project,
			 all the
			 right, title, and interest of the Spokane Tribe and Colville Tribes in and
			 to
			 the tribal and allotted land within the Spokane and Colville Reservations,
			 as
			 designated by the Secretary of the Interior from time to time; and(ii)other
			 interests in that land as required and as designated by the Secretary for
			 certain construction activities undertaken in connection with the project;
			 and(B)provided that
			 compensation for the land and other interests was to be determined by the
			 Secretary in such amounts as the Secretary determined to be just and
			 equitable;(8)pursuant to
			 that Act, the Secretary paid—(A)to the
			 Spokane Tribe, $4,700; and(B)to the
			 Confederated Tribes of the Colville Reservation, $63,000;(9)in 1994,
			 following litigation under the Act of August 13, 1946 (commonly known as
			 the
			 Indian Claims Commission Act (60 Stat. 1049, chapter 959; former
			 25 U.S.C. 70 et seq.)), Congress ratified the Colville Settlement
			 Agreement,
			 which required—(A)for past use
			 of the land of the Colville Tribes, a payment of $53,000,000; and(B)for continued
			 use of the land of the Colville Tribes, annual payments of $15,250,000,
			 adjusted annually based on revenues from the sale of electric power from
			 the
			 Grand Coulee Dam project and transmission of that power by the Bonneville
			 Power
			 Administration;(10)the Spokane
			 Tribe, having suffered harm similar to that suffered by the Colville
			 Tribes,
			 did not file a claim within the 5-year statute of limitations under the
			 Indian
			 Claims Commission Act;(11)neither the
			 Colville Tribes nor the Spokane Tribe filed claims for compensation for
			 use of
			 the land of the respective Tribes with the Commission prior to August 13,
			 1951,
			 but both Tribes filed unrelated land claims prior to August 13, 1951;(12)in 1976,
			 over objections by the United States, the Colville Tribes were successful
			 in
			 amending the 1951 Claims Commission land claims to add the Grand Coulee
			 claim
			 of the Colville Tribes;(13)the Spokane
			 Tribe had no such claim to amend, having settled the Claims Commission
			 land
			 claims of the Spokane Tribe with the United States in 1967;(14)the Spokane
			 Tribe has suffered significant harm from the construction and operation of
			 Grand Coulee Dam;(15)Spokane
			 tribal acreage taken by the United States for the construction of Grand
			 Coulee
			 Dam equaled approximately 39 percent of Colville tribal acreage taken for
			 construction of the dam;(16)the payments
			 and delegation made pursuant to this Act constitute fair and equitable
			 compensation for the past and continued use of Spokane tribal land for the
			 production of hydropower at Grand Coulee Dam; and(17)by vote of
			 the Spokane tribal membership, the Spokane Tribe has resolved that the
			 payments
			 and delegation made pursuant to this Act constitute fair and equitable
			 compensation for the past and continued use of Spokane tribal land for the
			 production of hydropower at Grand Coulee Dam.3.PurposeThe purpose of this Act is to provide fair
			 and equitable compensation to the Spokane Tribe for the use of the land of
			 the
			 Spokane Tribe for the generation of hydropower by the Grand Coulee Dam.4.DefinitionsIn this Act:(1)AdministratorThe
			 term Administrator means the Administrator of the Bonneville Power
			 Administration or the head of any successor agency, corporation, or entity
			 that
			 markets power produced at Grand Coulee Dam.(2)Colville
			 Settlement AgreementThe term Colville Settlement
			 Agreement means the Settlement Agreement entered into between the United
			 States and the Colville Tribes, signed by the United States on April 21,
			 1994,
			 and by the Colville Tribes on April 16, 1994, to settle the claims of the
			 Colville Tribes in Docket 181–D of the Indian Claims Commission, which
			 docket
			 was transferred to the United States Court of Federal Claims.(3)Colville
			 TribesThe term Colville Tribes means the
			 Confederated Tribes of the Colville Reservation.(4)Computed
			 Annual PaymentThe term Computed Annual Payment
			 means the payment calculated under paragraph 2.b. of the Colville
			 Settlement
			 Agreement, without regard to any increase or decrease in the payment under
			 section 2.d. of the agreement.(5)Confederated
			 Tribes ActThe term Confederated Tribes Act means
			 the Confederated Tribes of the Colville Reservation Grand Coulee Dam
			 Settlement
			 Act (Public Law 103–436; 108 Stat. 4577).(6)FundThe
			 term Fund means the Spokane Tribe of Indians Recovery Trust Fund
			 established by section 5.(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.(8)Spokane
			 Business CouncilThe term Spokane Business Council
			 means the governing body of the Spokane Tribe under the constitution of
			 the
			 Spokane Tribe.(9)Spokane
			 TribeThe term Spokane Tribe means the Spokane Tribe
			 of Indians of the Spokane Reservation, Washington.5.Spokane
			 Tribe of Indians Recovery Trust Fund(a)Establishment
			 of fundThere is established in the Treasury of the United States
			 a separate account to be known as the Spokane Tribe of Indians Recovery
			 Trust Fund, consisting of—(1)amounts
			 deposited in the Fund under subsection (b); and(2)any interest
			 earned on investment of amounts in the Fund.(b)DepositsOn
			 October 1 of the first fiscal year after the date of enactment of this
			 Act, the
			 Secretary of the Treasury shall, from the general fund of the Treasury,
			 deposit
			 in the Fund $53,000,000.(c)Maintenance
			 and investment of FundThe Fund shall be maintained and invested
			 by the Secretary in accordance with the Act of June 24, 1938 (25 U.S.C.
			 162a).(d)Payments to the
			 Spokane Tribe(1)In
			 generalAt any time after the date on which the Spokane Business
			 Council has adopted a plan described in subsection (e) and after amounts
			 are
			 deposited in the Fund, the Spokane Business Council may request that all
			 or a
			 portion of the amounts in the Fund be disbursed to the Spokane Tribe by
			 submitting to the Secretary written notice of the adoption by the Spokane
			 Business Council of a resolution requesting the disbursement.(2)PaymentNot
			 later than 60 days after the date on which the Secretary receives notice
			 under
			 paragraph (1), the Secretary shall disburse the amounts requested from the
			 Fund
			 to the Spokane Tribe.(e)Plan(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Spokane Business Council shall prepare a plan that describes
			 the
			 manner in which the Spokane Tribe intends to use amounts received under
			 subsection (d) to promote—(A)economic
			 development;(B)infrastructure
			 development;(C)educational,
			 health, recreational, and social welfare objectives of the Spokane Tribe
			 and
			 the members of the Spokane Tribe; or(D)any combination
			 of the activities described in subparagraphs (A) through (C).(2)Review and
			 revision(A)In
			 generalThe Spokane Business Council shall make available to the
			 members of the Spokane Tribe for review and comment a copy of the plan
			 before
			 the date on which the plan is final, in accordance with procedures
			 established
			 by the Spokane Business Council.(B)UpdatesThe
			 Spokane Business Council may update the plan on an annual basis, subject
			 to the
			 condition that the Spokane Business Council provides the members of the
			 Spokane
			 Tribe an opportunity to review and comment on the updated plan.6.Payments by
			 Administrator(a)Initial
			 paymentOn March 1, 2014, the Administrator shall pay to the
			 Spokane Tribe an amount equal to 25 percent of the Computed Annual Payment
			 for
			 fiscal year 2013.(b)Subsequent
			 payments(1)In
			 generalNot later than March 1, 2015, and March 1 of each year
			 thereafter through March 1, 2023, the Administrator shall pay the Spokane
			 Tribe
			 an amount equal to 25 percent of the Computed Annual Payment for the
			 preceding
			 fiscal year.(2)March 1,
			 2024, and subsequent yearsNot later than March 1, 2024, and
			 March 1 of each year thereafter, the Administrator shall pay the Spokane
			 Tribe
			 an amount equal to 32 percent of the Computed Annual Payment for the
			 preceding
			 fiscal year.7.Treatment
			 after amounts are paid(a)Use of
			 paymentsPayments made to the Spokane Business Council or Spokane
			 Tribe under section 5 or 6 may be used or invested by the Spokane Business
			 Council in the same manner and for the same purposes as other Spokane
			 Tribe
			 governmental amounts.(b)No trust
			 responsibility of the SecretaryNeither the Secretary nor the
			 Administrator shall have any trust responsibility for the investment,
			 supervision, administration, or expenditure of any amounts after the date
			 on
			 which the funds are paid to the Spokane Business Council or Spokane Tribe
			 under
			 section 5 or 6.(c)Treatment
			 of funds for certain purposesThe payments of all amounts to the
			 Spokane Business Council and Spokane Tribe under sections 5 and 6, and the
			 interest and income generated by those amounts, shall be treated in the
			 same
			 manner as payments under section 6 of the Saginaw Chippewa Indian Tribe of
			 Michigan Distribution of Judgment Funds Act (100 Stat. 677).(d)Tribal
			 auditAfter the date on which amounts are paid to the Spokane
			 Business Council or Spokane Tribe under section 5 or 6, the amounts
			 shall—(1)constitute
			 Spokane Tribe governmental amounts; and(2)be subject to
			 an annual tribal government audit.8.Repayment
			 credit(a)In
			 generalThe Administrator shall deduct from the interest payable
			 to the Secretary of the Treasury from net proceeds (as defined in section
			 13 of
			 the Federal Columbia River Transmission System Act (16 U.S.C. 838k))—(1)in fiscal
			 year 2023, $2,700,000; and(2)in each
			 subsequent fiscal year in which the Administrator makes a payment under
			 section
			 6, $2,700,000.(b)Crediting(1)In
			 generalExcept as provided in paragraphs (2) and (3), each
			 deduction made under this section for the fiscal year shall be—(A)a credit to
			 the interest payments otherwise payable by the Administrator to the
			 Secretary
			 of the Treasury during the fiscal year in which the deduction is made;
			 and(B)allocated pro
			 rata to all interest payments on debt associated with the generation
			 function
			 of the Federal Columbia River Power System that are due during the fiscal
			 year.(2)Deduction
			 greater than amount of interestIf, in an applicable fiscal year
			 under paragraph (1), the deduction is greater than the amount of interest
			 due
			 on debt associated with the generation function for the fiscal year, the
			 amount
			 of the deduction that exceeds the interest due on debt associated with the
			 generation function shall be allocated pro rata to all other interest
			 payments
			 due during the fiscal year.(3)CreditTo
			 the extent that a deduction exceeds the total amount of interest described
			 in
			 paragraphs (1) and (2), the deduction shall be applied as a credit against
			 any
			 other payments that the Administrator makes to the Secretary of the
			 Treasury.9.Extinguishment
			 of claimsOn the deposit of
			 amounts in the Fund under section 5, all monetary claims that the Spokane
			 Tribe
			 has or may have against the United States to a fair share of the annual
			 hydropower revenues generated by the Grand Coulee Dam project for the past
			 and
			 continued use of land of the Spokane Tribe for the production of
			 hydropower at
			 Grand Coulee Dam shall be extinguished.10.AdministrationNothing in this Act establishes any
			 precedent or is binding on the Southwestern Power Administration, Western
			 Area
			 Power Administration, or Southeastern Power Administration.1.Short titleThis Act may be cited as the
			 Spokane Tribe of Indians of the
			 Spokane Reservation Equitable Compensation Act.2.FindingsCongress finds that—(1)from 1927 to
			 1931, at the direction of Congress, the Corps of Engineers investigated
			 the
			 Columbia River and its tributaries to determine sites at which power could
			 be
			 produced at low cost;(2)under section
			 10(e) of the Federal Power Act (16 U.S.C. 803(e)), when licenses are
			 issued
			 involving tribal land within an Indian reservation, a reasonable annual
			 charge
			 shall be fixed for the use of the land, subject to the approval of the
			 Indian
			 tribe having jurisdiction over the land;(3)in August
			 1933, the Columbia Basin Commission, an agency of the State of Washington,
			 received a preliminary permit from the Federal Power Commission for water
			 power
			 development at the Grand Coulee site;(4)had the
			 Columbia Basin Commission or a private entity developed the site, the
			 Spokane
			 Tribe would have been entitled to a reasonable annual charge for the use
			 of the
			 land of the Spokane Tribe;(5)in the
			 mid-1930s, the Federal Government, which is not subject to licensing under
			 the
			 Federal Power Act (16 U.S.C. 792 et seq.)—(A)federalized
			 the Grand Coulee Dam project; and(B)began
			 construction of the Grand Coulee Dam;(6)when the
			 Grand Coulee Dam project was federalized, the Federal Government
			 recognized
			 that—(A)development
			 of the project affected the interests of the Spokane Tribe and the
			 Confederated
			 Tribes of the Colville Reservation; and(B)it would be
			 appropriate for the Spokane and Colville Tribes to receive a share of
			 revenue
			 from the disposition of power produced at Grand Coulee Dam;(7)in the Act of
			 June 29, 1940 (16 U.S.C. 835d et seq.), Congress—(A)granted to
			 the United States—(i)in aid of the
			 construction, operation, and maintenance of the Columbia Basin Project,
			 all the
			 right, title, and interest of the Spokane Tribe and Colville Tribes in and
			 to
			 the tribal and allotted land within the Spokane and Colville Reservations,
			 as
			 designated by the Secretary of the Interior from time to time; and(ii)other
			 interests in that land as required and as designated by the Secretary for
			 certain construction activities undertaken in connection with the project;
			 and(B)provided that
			 compensation for the land and other interests was to be determined by the
			 Secretary in such amounts as the Secretary determined to be just and
			 equitable;(8)pursuant to
			 that Act, the Secretary paid—(A)to the
			 Spokane Tribe, $4,700; and(B)to the
			 Confederated Tribes of the Colville Reservation, $63,000;(9)in 1994,
			 following litigation under the Act of August 13, 1946 (commonly known as
			 the
			 Indian Claims Commission Act (60 Stat. 1049, chapter 959; former
			 25 U.S.C. 70 et seq.)), Congress ratified the Colville Settlement
			 Agreement,
			 which required—(A)for past use
			 of the land of the Colville Tribes, a payment of $53,000,000; and(B)for continued
			 use of the land of the Colville Tribes, annual payments of $15,250,000,
			 adjusted annually based on revenues from the sale of electric power from
			 the
			 Grand Coulee Dam project and transmission of that power by the Bonneville
			 Power
			 Administration;(10)the Spokane
			 Tribe, having suffered harm similar to that suffered by the Colville
			 Tribes,
			 did not file a claim within the 5-year statute of limitations under the
			 Indian
			 Claims Commission Act;(11)neither the
			 Colville Tribes nor the Spokane Tribe filed claims for compensation for
			 use of
			 the land of the respective Tribes with the Commission prior to August 13,
			 1951,
			 but both Tribes filed unrelated land claims prior to August 13, 1951;(12)in 1976,
			 over objections by the United States, the Colville Tribes were successful
			 in
			 amending the 1951 Claims Commission land claims to add the Grand Coulee
			 claim
			 of the Colville Tribes;(13)the Spokane
			 Tribe had no such claim to amend, having settled the Claims Commission
			 land
			 claims of the Spokane Tribe with the United States in 1967;(14)the Spokane
			 Tribe has suffered significant harm from the construction and operation of
			 Grand Coulee Dam;(15)Spokane
			 tribal acreage taken by the United States for the construction of Grand
			 Coulee
			 Dam equaled approximately 39 percent of Colville tribal acreage taken for
			 construction of the dam;(16)the payments
			 and delegation made pursuant to this Act constitute fair and equitable
			 compensation for the past and continued use of Spokane tribal land for the
			 production of hydropower at Grand Coulee Dam; and(17)by vote of
			 the Spokane tribal membership, the Spokane Tribe has resolved that the
			 payments
			 and delegation made pursuant to this Act constitute fair and equitable
			 compensation for the past and continued use of Spokane tribal land for the
			 production of hydropower at Grand Coulee Dam.3.PurposeThe purpose of this Act is to provide fair
			 and equitable compensation to the Spokane Tribe for the use of the land of
			 the
			 Spokane Tribe for the generation of hydropower by the Grand Coulee Dam.4.DefinitionsIn this Act:(1)AdministratorThe
			 term Administrator means the Administrator of the Bonneville Power
			 Administration or the head of any successor agency, corporation, or entity
			 that
			 markets power produced at Grand Coulee Dam.(2)Colville
			 Settlement AgreementThe term Colville Settlement
			 Agreement means the Settlement Agreement entered into between the United
			 States and the Colville Tribes, signed by the United States on April 21,
			 1994,
			 and by the Colville Tribes on April 16, 1994, to settle the claims of the
			 Colville Tribes in Docket 181–D of the Indian Claims Commission, which
			 docket
			 was transferred to the United States Court of Federal Claims.(3)Colville
			 TribesThe term Colville Tribes means the
			 Confederated Tribes of the Colville Reservation.(4)Computed
			 Annual PaymentThe term Computed Annual Payment
			 means the payment calculated under paragraph 2.b. of the Colville
			 Settlement
			 Agreement, without regard to any increase or decrease in the payment under
			 section 2.d. of the agreement.(5)Confederated
			 Tribes ActThe term Confederated Tribes Act means
			 the Confederated Tribes of the Colville Reservation Grand Coulee Dam
			 Settlement
			 Act (Public Law 103–436; 108 Stat. 4577).(6)FundThe
			 term Fund means the Spokane Tribe of Indians Recovery Trust Fund
			 established by section 5.(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.(8)Spokane
			 Business CouncilThe term Spokane Business Council
			 means the governing body of the Spokane Tribe under the constitution of
			 the
			 Spokane Tribe.(9)Spokane
			 TribeThe term Spokane Tribe means the Spokane Tribe
			 of Indians of the Spokane Reservation, Washington.5.Spokane
			 Tribe of Indians Recovery Trust Fund(a)Establishment
			 of fundThere is established in the Treasury of the United States
			 a separate account to be known as the Spokane Tribe of Indians Recovery
			 Trust Fund, consisting of—(1)amounts
			 deposited in the Fund under subsection (b); and(2)any interest
			 earned on investment of amounts in the Fund.(b)DepositsOn
			 October 1 of the first fiscal year after the date of enactment of this
			 Act, the
			 Secretary of the Treasury shall, from the general fund of the Treasury,
			 deposit
			 in the Fund $53,000,000.(c)Maintenance
			 and investment of FundThe Fund shall be maintained and invested
			 by the Secretary in accordance with the Act of June 24, 1938 (25 U.S.C.
			 162a).(d)Payments to the
			 Spokane Tribe(1)In
			 generalAt any time after the date on which the Spokane Business
			 Council has adopted a plan described in subsection (e) and after amounts
			 are
			 deposited in the Fund, the Spokane Business Council may request that all
			 or a
			 portion of the amounts in the Fund be disbursed to the Spokane Tribe by
			 submitting to the Secretary written notice of the adoption by the Spokane
			 Business Council of a resolution requesting the disbursement.(2)PaymentNot
			 later than 60 days after the date on which the Secretary receives notice
			 under
			 paragraph (1), the Secretary shall disburse the amounts requested from the
			 Fund
			 to the Spokane Tribe.(e)Plan(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Spokane Business Council shall prepare a plan that describes
			 the
			 manner in which the Spokane Tribe intends to use amounts received under
			 subsection (d) to promote—(A)economic
			 development;(B)infrastructure
			 development;(C)educational,
			 health, recreational, and social welfare objectives of the Spokane Tribe
			 and
			 the members of the Spokane Tribe; or(D)any combination
			 of the activities described in subparagraphs (A) through (C).(2)Review and
			 revision(A)In
			 generalThe Spokane Business Council shall make available to the
			 members of the Spokane Tribe for review and comment a copy of the plan
			 before
			 the date on which the plan is final, in accordance with procedures
			 established
			 by the Spokane Business Council.(B)UpdatesThe
			 Spokane Business Council may update the plan on an annual basis, subject
			 to the
			 condition that the Spokane Business Council provides the members of the
			 Spokane
			 Tribe an opportunity to review and comment on the updated plan.6.Payments by
			 Administrator(a)Initial
			 paymentOn March 1, 2014, the Administrator shall pay to the
			 Spokane Tribe an amount equal to 25 percent of the Computed Annual Payment
			 for
			 fiscal year 2013.(b)Subsequent
			 payments(1)In
			 generalNot later than March 1, 2015, and March 1 of each year
			 thereafter through March 1, 2023, the Administrator shall pay the Spokane
			 Tribe
			 an amount equal to 25 percent of the Computed Annual Payment for the
			 preceding
			 fiscal year.(2)March 1,
			 2024, and subsequent yearsNot later than March 1, 2024, and
			 March 1 of each year thereafter, the Administrator shall pay the Spokane
			 Tribe
			 an amount equal to 32 percent of the Computed Annual Payment for the
			 preceding
			 fiscal year.(c)Payment recovery(1)In generalIn accordance with the payment schedule in subsection (b), the Administrator shall make
			 commensurate cost reductions in expenditures on an annual basis to recover
			 each payment to the Tribe.(2)Annual budgetThe Administrator shall include any cost reduction under paragraph (1) in the annual budget of the
			 Administrator submitted to Congress.7.Treatment
			 after amounts are paid(a)Use of
			 paymentsPayments made to the Spokane Business Council or Spokane
			 Tribe under section 5 or 6 may be used or invested by the Spokane Business
			 Council in the same manner and for the same purposes as other Spokane
			 Tribe
			 governmental amounts.(b)No trust
			 responsibility of the SecretaryNeither the Secretary nor the
			 Administrator shall have any trust responsibility for the investment,
			 supervision, administration, or expenditure of any amounts after the date
			 on
			 which the funds are paid to the Spokane Business Council or Spokane Tribe
			 under
			 section 5 or 6.(c)Treatment
			 of funds for certain purposesThe payments of all amounts to the
			 Spokane Business Council and Spokane Tribe under sections 5 and 6, and the
			 interest and income generated by those amounts, shall be treated in the
			 same
			 manner as payments under section 6 of the Saginaw Chippewa Indian Tribe of
			 Michigan Distribution of Judgment Funds Act (100 Stat. 677).(d)Tribal
			 auditAfter the date on which amounts are paid to the Spokane
			 Business Council or Spokane Tribe under section 5 or 6, the amounts
			 shall—(1)constitute
			 Spokane Tribe governmental amounts; and(2)be subject to
			 an annual tribal government audit.8.Repayment
			 credit(a)In
			 generalThe Administrator shall deduct from the interest payable
			 to the Secretary of the Treasury from net proceeds (as defined in section
			 13 of
			 the Federal Columbia River Transmission System Act (16 U.S.C. 838k))—(1)in fiscal
			 year 2024, $2,700,000; and(2)in each
			 subsequent fiscal year in which the Administrator makes a payment under
			 section
			 6, $2,700,000.(b)Crediting(1)In
			 generalExcept as provided in paragraphs (2) and (3), each
			 deduction made under this section for the fiscal year shall be—(A)a credit to
			 the interest payments otherwise payable by the Administrator to the
			 Secretary
			 of the Treasury during the fiscal year in which the deduction is made;
			 and(B)allocated pro
			 rata to all interest payments on debt associated with the generation
			 function
			 of the Federal Columbia River Power System that are due during the fiscal
			 year.(2)Deduction
			 greater than amount of interestIf, in an applicable fiscal year
			 under paragraph (1), the deduction is greater than the amount of interest
			 due
			 on debt associated with the generation function for the fiscal year, the
			 amount
			 of the deduction that exceeds the interest due on debt associated with the
			 generation function shall be allocated pro rata to all other interest
			 payments
			 due during the fiscal year.(3)CreditTo
			 the extent that a deduction exceeds the total amount of interest described
			 in
			 paragraphs (1) and (2), the deduction shall be applied as a credit against
			 any
			 other payments that the Administrator makes to the Secretary of the
			 Treasury.9.Extinguishment
			 of claimsOn the deposit of
			 amounts in the Fund under section 5, all monetary claims that the Spokane
			 Tribe
			 has or may have against the United States to a fair share of the annual
			 hydropower revenues generated by the Grand Coulee Dam project for the past
			 and
			 continued use of land of the Spokane Tribe for the production of
			 hydropower at
			 Grand Coulee Dam shall be extinguished.10.AdministrationNothing in this Act establishes any
			 precedent or is binding on the Southwestern Power Administration, Western
			 Area
			 Power Administration, or Southeastern Power Administration.June 26, 2014Reported with an amendment